Citation Nr: 1720341	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  04-21 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left ankle strain with residual left ankle extensor tendonitis.

2.  Entitlement to a rating in excess of 10 percent for cervical spine degenerative joint disease.

3.  Entitlement to a rating in excess of 10 percent for a right knee condition.

4.  Entitlement to a rating in excess of 10 percent for a left knee condition.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

6.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, bipolar disorder and posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for a right foot disorder.

8.  Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1977 to July 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2002, September 2004 and March 2013 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In June 2007 and again in June 2010, the Board remanded the claims for service connection for an acquired psychiatric disorder and for right and left foot disorders for additional development.

In in August 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing.  A hearing transcript has been associated with the record.

In November 2015, the Board again remanded the appeal for further development.

Relevant to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, such was originally adjudicated by the agency of original jurisdiction (AOJ) as entitlement to service connection for major depressive disorder.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons and other psychiatric diagnoses of record, to include bipolar disorder and PTSD, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, bipolar disorder and PTSD. 

Excluding the issue decided herein, the appeal is remanded to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period, the Veteran's left ankle strain with residual left ankle extensor tendonitis is manifested by marked limitation of motion, with no evidence of ankylosis.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating for left ankle strain with residual left ankle extensor tendonitis is manifested by marked limitation of motion have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Code 5271 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Schedular Rating

Disability ratings are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

However, consideration of 38 C.F.R. § 4.40 and § 4.45, and the accompanying case law, are not for application when a Veteran's disability is already rated at the maximum rating for limitation of motion.  See Johnston, 10 Vet. App. at 84-5.

At all times pertinent to this appeal, the Veteran's left ankle strain with residual left ankle extensor tendonitis (left ankle disability) has been rated under Diagnostic Codes 5024-5271.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).  

The Veteran's ankle disability is rated, in part, under Diagnostic Code (DC) 5024 (tenosynovitis), which requires any disability under this code to be rated on limitation of motion of the affected parts.  Accordingly, the Veteran's left ankle disability has also been rated under DC 5271, for limitation of motion of the ankle.

Normal ankle dorsiflexion is from 0 to 20 degrees and normal plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71a. Plate II. 

DC 5270 pertains to ankylosis of the ankle and provides for a 20 percent rating where there is ankylosis of the ankle in plantar flexion, less than 30 degrees.  A 30 percent rating is warranted where there is ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between zero degrees and 10 degrees.  A 40 percent rating is warranted where there is ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 91).

DC 5271 pertains to limited motion of the ankle, and provides for a 10 percent rating where there is moderate limitation of ankle motion and a 20 percent rating where there is marked limitation of ankle motion.

DC 5272 pertains to ankylosis of the subastragalar or tarsal joint, and provides for a 10 percent rating where such is in good weight-bearing position and a 20 percent rating where such is in poor weight-bearing position.

DC 5273 pertains to malunion of the os calcis or astragalus, and provides for a 10 percent rating where there is moderate deformity and a 20 percent rating where there is marked deformity.

DC 5274 provides for a 20 percent rating for an astragalectomy.

Evidence relevant to the severity of the Veteran's left ankle disability includes VA examination reports dated in May 2011 and April 2016.  Additionally, VA treatment records during the appeal period are devoid of any significant left ankle complaints or treatment.

During the May 2011 VA examination, the Veteran reported left ankle stiffness which progressively worsened as well as pain, tenderness, and decreased speed of joint motion.  He also reported weekly flare-ups lasting hours, which he characterized as severe and which are precipitated by damp weather and walking and relieved with rest.  Additionally, he explained that such flare-ups result in difficulty doing chores and activities.  Physical examination revealed left ankle tenderness and mild valgus angulation but no instability or tendon abnormality.  Range of motion of the left ankle extended to 10 degrees on dorsiflexion and 30 degrees on plantar flexion.  Upon repetition, pain was noted but there was no additional loss of range of motion.  Contemporaneous x-rays showed no acute fracture or dislocation, no bone destruction, and no abnormal soft tissue calcifications.  However, a small to moderate plantar calcaneal spur was observed.  

During the August 2015 Board hearing, the Veteran testified that he wraps his left ankle or wears an ankle brace for support.  Id. at pages 45 to 51.  He reported left ankle stiffness and limited range of motion and revealed that he experiences left ankle stiffness, swelling, pain, and tightness as well as difficulty walking and standing.  Id.  He also explained that he relies much more on his right foot than his left when walking or standing because of his left ankle disability.  Id.

During the April 2016 VA examination, the Veteran reported left ankle pain with weight bearing and decreased range of motion but denied flare-ups.  Physical examination revealed range of motion to 10 degrees on dorsiflexion and to 30 degrees on plantar flexion and normal muscle strength with no muscle atrophy.  Pain and tenderness were noted during range of motion on both dorsiflexion and plantar flexion, but such pain did not contribute to any functional loss.  Repetitive use testing was performed, and there was no additional loss of function after three repetitions.  Although the examiner indicated that the Veteran was examined after repetitive use over time, the examiner stated that he or she was unable to determine whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time because there were no range of motion changes with repeated movements on examination.  Additional factors contributing to disability included disturbance of locomotion and interference with standing.  The examiner noted suspected ankle instability or dislocation, but anterior drawer and talar tilt testing revealed no laxity.  Findings were also negative for ankylosis, "shin splints," stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), and astragalectomy.  Finally, the examiner noted that the Veteran wears an elastic brace when he has left ankle pain.

Based on the foregoing, and affording the Veteran the benefit of the doubt, the Board finds that the criteria for a 20 percent rating under DC 5271 are met.  In this regard, the May 2011 and April 2016 VA examinations document significant limitation of motion with respect to dorsiflexion and plantar flexion, in addition to complaints of pain and at times severe flare-ups characterized as severe.  Additionally, the April 2016 VA examiner noted the Veteran's disturbance of locomotion and interference with standing resulting from his left ankle disability.  Based upon this evidence as well as the Veteran's testimony, the Board finds that a 20 percent disability rating under DC 5271 is appropriate under the circumstances, the maximum rating allowed under this diagnostic code.  

However, a rating in excess of 20 percent is not warranted for the Veteran's left ankle disability.  Aside from DC 5271, there are no other diagnostic codes applicable to the Veteran's left ankle disability as there is no lay or medical evidence of functional impairment comparable to ankylosis, including of the subastragalar or tarsal joint, and no such evidence of malunion of os calcis or astragalus, or astragalectomy.  Therefore, the Veteran is therefore not entitled to a higher or separate rating under 5270, 5272, 5273, or 5274.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for his left ankle disability.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board has carefully compared the level of severity and symptomatology of the Veteran's left ankle disability with the established criteria found in the rating schedule.  As discussed in detail above, the Veteran's symptomatology is fully addressed by the rating criteria under which his left ankle is rated, and he has not described any exceptional or unusual features of his disability.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Additionally, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  See Yancy v. McDonald, 27 Vet. App. 484 (2016).


ORDER

A rating of 20 percent for left ankle strain with residual left ankle extensor tendonitis is granted.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In November 2015, the Board issued a remand directing the AOJ to, inter alia, obtain further medical opinion concerning the Veteran's psychiatric conditions and feet and concerning the impact of his service-connected disabilities on his employability.

With respect to his claims for a left and right foot disorders, the Veteran underwent VA examination of his feet in April 2016.  He was diagnosed only with bilateral pes planus, although it was noted that he had been treated for plantar fasciitis in the past.  The examiner concluded that the Veteran's pes planus was less likely as not related to service, explaining that the Veteran began reporting foot problems 10 years after discharge from service, there was no in-service documentation of this condition, and that it would be speculative to state that the Veteran's use of combat boots in service caused his pes planus.  However, the Board's review of the record reveals other potential foot-related diagnoses that were not addressed by the examiner, including hallux valgus/limitus, hallux rigidus, and indications of degenerative changes referable to the feet.  See¸ e.g., April 21, 2011 VA Diagnostic Report (slight hallux valgus deformity seen, slight degenerative change at first metatarsophalangeal joint) February 29, 2016 VA Treatment Record (impression pes planus and "hallux valgus/limitus").  Accordingly, remand is needed for further opinion to fully address the Veteran's foot claims.

With respect to his claim for a psychiatric condition, the Veteran previously underwent VA examination in April 2014, upon which it was determined that the Veteran did not meet the criteria for a diagnosis of PTSD but had met the criteria for a diagnosis of bipolar disorder.  However, in its November 2015 remand, the Board determined that the April 2014 examiner did not provide an adequate nexus opinion for bipolar disorder or other psychiatric disorders diagnosed during the course of the appeal, including major depressive disorder.  In response to the Board's November 2015 remand, the AOJ obtained a VA opinion in April 2016, however the Board finds such opinion to be inadequate because it does not sufficiently address the issue of nexus with respect to the Veteran's currently diagnosed psychiatric conditions.  Perhaps most significantly, the examiner did not offer any nexus opinion for the diagnosis of bipolar disorder.  Additionally, the examiner failed to offer clear supporting rationales for the opinions provided.

With respect to the opinion requested concerning the impact of the Veteran's service-connected disabilities, the Board notes that none was obtained and remand is needed to again attempt to obtain another one.

Finally, the Board notes that the Board also remanded the Veteran's appeal for additional development, including readjudication of the issues.  Review of the record indicates that the RO failed to readjudicate the Veteran's increased rating claims for cervical spine degenerative joint disease and also for his left and right knee conditions after providing the Veteran with VA examinations for these conditions in December 2016.  On remand, the AOJ must readjudicate these claims.

Accordingly, the case is REMANDED for the following action:

1.  After completing the foregoing development, and following the receipt of any outstanding records, return the claims file, to include a copy of this remand, to the April 2016 VA examiner for an addendum opinion concerning the Veteran's claimed right and left foot disabilities.  If the examiner who drafted the April 2016 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  Identify all current disabilities of the right and left foot that have been present at any time since April 2002, including hallux valgus/limitus, hallux rigidus, and slight degenerative change at first metatarsophalangeal joint.

(B) For each currently diagnosed right and left foot disability, is it at least as likely as not (a 50 percent or higher probability) that such disability had on its onset during or was otherwise related to his service, to include his constant wearing of combat boots? 

(C) If arthritis is diagnosed, the examiner should offer an opinion as to whether arthritis manifested within one year of his service separation in July 1981 and, if so, to describe the manifestations.

In offering such opinion, the examiner should specifically address the Veteran's contentions that he sustained his claimed foot conditions as a result of the constant wearing of combat boots during service.

The examiner should also discuss the rationale for all opinions given, whether favorable or unfavorable, citing to specific evidence of record and sound medical principles.

All opinions offered should be accompanied by a clear rationale consistent with the record.

2.  After completing the foregoing development, and following the receipt of any outstanding records, return the claims file, to include a copy of this remand, to the April 2016 VA examiner for an addendum opinion concerning the Veteran's claimed acquired psychiatric disorder.  If the examiner who drafted the April 2016 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The examiner is asked to furnish an opinion with respect to the following questions:

(A) For each currently diagnosed acquired psychiatric disorder other than PTSD, is it at least as likely as not (50 percent or higher probability) that such disorder had on its onset during or was otherwise related to his service?  In so answering, the examiner is asked to provide a separate opinion for each distinct psychiatric disorder, and to refrain from merging opinions and analyses for separate and distinct psychiatric disorders.  Also, the examiner must provide a sufficiently detailed explanation for any opinion offered.

(B) The examiner should also indicate whether the Veteran manifested a psychosis within one year of his discharge from active duty in July 1981 and, if so, should describe the manifestations of such psychosis.  For VA purposes, a 'psychosis' includes a brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  In so answering, the examiner must provide a sufficiently detailed explanation for any opinion offered.

The examiner should consider all of the evidence of record, including the Veteran's lay statements and medical records.  All opinions offered must be accompanied by a clear rationale consistent with the evidence of record, otherwise they may be considered inadequate.

3.  After completing the foregoing development, and following the receipt of any outstanding records, forward the record to an appropriate medical professional so as to determine the functional impact of the Veteran's service connected disabilities in combination on his ordinary activities, to include his employability.  The record contents must be made available for review.  The examiner is requested to describe the Veteran's employment history. 

The examiner should assess the functional impairment caused by the Veteran's service connected disabilities in the aggregate (i.e., jointly), on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

All opinions offered should be accompanied by a clear rationale consistent with the record.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


